DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This action is in response to the remarks filed on 8/5/2022. The amendments filed on 8/5/2022 have been entered. Accordingly, claims 1-12 remain pending.
	After review of the amendment to claims 8-9, and 11-12, examiner agrees with the applicants remarks and the 35 USC § 112(b) rejections have been withdrawn.
	After review of the applicant’s remarks, examiner agrees with the applicant’s remarks and the 35 USC § 101 rejection has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Engler et al (US9095305 B2, 2015-08-04; please note that citations refer to related US2013/0261496 A1, 2013-10-03) (hereinafter “Engler”) as provided by Applicant, in view of Najafi et al (Plantar Temperature Response to Walking in Diabetes with and without Acute Charcot: The Charcot Activity Response Test; Journal of Aging Research, vol. 2012, 2012-07-30) (hereinafter “Najafi”).

	Regarding claim 1, Engler teaches a foot ulcer detection system (“An apparatus for monitoring a patient's foot…indicating the emergence of a pre-ulcer or progression of a known pre-ulcer” [clm 22]) comprising:
	a body having a base with a top surface, the top surface of the base having a receiving region configured to receive the bottom of a single foot, the base forming an open platform or a closed platform (“an open platform for receiving at least one foot” [clm 22]; “the platform 16 is formed as a stack of functional layers sandwiched between a cover 20 and a rigid base 22” [0041]; top surface receiving region is the platform cover [see fig. 3A reproduced below]);
	a set of temperature sensors in communication with the top surface of the receiving region of the open or closed platform (“the platform 16 has an array or matrix of temperature sensors 26 fixed in place directly underneath the cover 20” [0042]; [see fig. 3A reproduced below]), the set of temperature sensors being spaced apart within the receiving region and configured to activate after receipt of a stimulus applied to one or both the open or closed platform and the set of temperature sensors (“embodiments may space the temperature sensors 26” [0046], [figs. 3A-3B and assoc par]; pressure of patient’s foot provides stimulus to automatically begin measurement process [0043]-[0044] [see figs. 2B, 3A reproduced below]), the set of temperature sensors configured to thermally communicate with the bottom of the foot within the receiving region to ascertain a current temperature at each of a set of different spaced apart locations of the bottom of the foot, the set of temperature sensors configured to produce a set of temperature values with each location having one associated temperature value (“the plurality of sensors 26 generate a plurality of corresponding temperature data values for a plurality of portions/spots on the patient's foot 10” [0043], [figs. 2A-2B, 3A-3B and assoc par]; each temperature sensor has a conducting pad that channels heat from a distinct location of the foot [0041]-[0046] [see figs. 2B, 3A reproduced below]);

    PNG
    media_image1.png
    547
    835
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    570
    media_image2.png
    Greyscale

Platform 16 comprising cover 20, spaced apart temperature sensors 26 and base 22 for measuring temperature of patient’s feet 10 (Engler figs. 2B, 3A, annotated)
	a comparator operatively coupled with the set of temperature sensors (“the analysis engine 46 of FIG. 6 has a thermogram generator 66 configured to form a thermogram” [0059], [figs. 5, 6 and assoc par]; analysis engine 46 is coupled to platform 16, and is comprised of a thermogram generator 66 and pattern recognition system 68 [see figs. 5, 6 reproduced below]), the comparator configured to determine a distribution of temperature values using the set of temperature values (“the process uses conventional interpolation techniques to interpolate the temperature values in a manner that produces a thermogram” [0069], [figs. 7-8 and assoc par]; a thermogram is a distribution of temperature values, formed by thermogram generator 66 [0059], [0065]-[0069]); and
	an output operatively coupled with the comparator configured to produce ulcer information relating to the emergence of an ulcer or pre-ulcer based on a threshold value (“apparatus further includes an analyzer (operatively coupled with the pattern recognition system) configured to produce output information indicating the emergence of a pre-ulcer or progression of a known pre-ulcer in the at least one foot” [0016], [clm 1], [figs. 5, 6 and assoc par]; “Two conditions can be evaluated independently for hotspot identification. The first condition evaluates to true when a spatially-localized contralateral thermal asymmetry exceeds a pre-determined temperature threshold for a given duration” [0088], [figs. 7-8 and assoc par]; the analyzer (i.e. the output) is capable of using thermal thresholds to produce the output information [0072]-[0091] [see fig. 6 reproduced below]);

    PNG
    media_image3.png
    507
    835
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    581
    551
    media_image4.png
    Greyscale

Platform 16 coupled to analysis engine 46; Analysis engine 46 comprised of analyzer 70, thermogram generator 66, pattern recognition system 68 (Engler figs. 5, 6)
	but Engler fails to explicitly teach the distribution having an interpercentile range between or including the zero percentile and the one hundred percentile of the set of temperature values, the comparator further being configured to compare the interpercentile range to a threshold value; and output information relating to the emergence of an ulcer or pre-ulcer when the interpercentile range equals or exceeds the threshold value. Please note - Engler does teach a “similar output table in which the risk level is characterized by a percentage from zero to hundred percent within some time frame” ([0092], [figs. 11A-11B and assoc par]).
	However, in the same field of endeavor, Najafi teaches thermal imaging of diabetic patients [abst],
	determining a distribution of temperature values using the set of temperature values (“isolate each foot from the thermal image and extract plantar temperature in three anatomical regions of foot including hind-, mid-, and forefoot” [fig. 1 and assoc par]; the thermal image is a set of temperature values across both feet, which can be discretely segmented into a distribution of temperatures across regions of each foot [see fig. 1 reproduced below]), the distribution having an interpercentile range between or including the zero percentile and the one hundred percentile of the set of temperature values (“We estimated the 5th, 50th, and 95th temperature percentiles at each region” [2. Research Design and Methods], [fig. 1 and assoc par]; [see fig. 1 reproduced below]), further comparing the interpercentile range to a threshold value (“only the 95th percentile value representing a hot spot was reported” [2. Research Design and Methods]; the 95th percentile is a threshold for the presence of a PT hotspot (e.g. ulcers or pre-ulcers) [see 2. Research Design and Methods; 4. Discussion]); and
	producing ulcer information relating to the emergence of an ulcer or pre-ulcer when the interpercentile range equals or exceeds the threshold value (“A purpose-designed image processing toolbox was developed using Matlab … to isolate each foot from the thermal image” [2. Research Design and Methods], [fig. 1 and assoc par]; the thermal image generated using Matlab toolbox conveys information relating to the emergence of ulcer or pre-ulcer based on 95th percentile threshold value [see fig. 1 reproduced below]).

    PNG
    media_image5.png
    450
    544
    media_image5.png
    Greyscale

Generated thermal imaging output of feet with temperature distribution information correlated to interpercentile range (box) (Najafi fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system and temperature distribution taught by Engler with the distribution interpercentile range taught by Najafi. Known techniques for monitoring foot ulcers are often inconvenient to use, unreliable, or inaccurate, reducing compliance by patient populations (Engler [0006]). Furthermore, complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; these risks include increased rates of amputation, mortality and foot ulceration (Najafi [Background]). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).

	Regarding claim 2, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches wherein the output is coupled with the body (“the platform 16 may have the analysis engine 46 on its local motherboard 34” [0057], [fig. 6 and assoc par]; the analysis engine comprises the analyzer (i.e. the output), all functionality/functional elements may be within the housing of the device (i.e. coupled with the platform body) [0057]-[0060]).

	Regarding claim 3, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches wherein the ulcer information includes data requiring further processing to indicate the emergence of an ulcer or pre-ulcer (“the system may compare temperature readings to those of prior thermograms, such as the running average of the temperature at a given location. This comparison may show an elevated temperature at that spot, thus signaling the emergence of a new pre-ulcer 14” [0095], [fig. 7 and assoc par]; comparing temperature changes of the foot over time against prior thermograms (i.e. baseline values) constitutes “further processing” as disclosed in applicant’s specification).

	Regarding claim 4, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches wherein the output and comparator are spaced from and remote from the body (“the analysis engine 46, on the remote server 60, analyzes the data received from the platform 16” [0054], [figs. 5-6 and assoc par]; the analysis engine may be on a server remote from the platform body [0053]-[0054] [see fig. 5 reproduced below]).

    PNG
    media_image3.png
    507
    835
    media_image3.png
    Greyscale

The remote server 60 – comprising the analysis engine 46 (i.e. the comparator and output) - is separate from the platform 16 (Engler fig. 5)

	Regarding claim 5, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches a scale estimating maximum and minimum risk based on thermal imaging and correlating to a one hundredth percentile and zero percentile respectively ([0091]-[0092], [figs. 11A-11B and assoc par]);
	but Engler fails to explicitly teach a maximum temperature value and minimum temperature value correlating with the one hundredth percentile and zero percentile, respectively.
	However, in the same field of endeavor, Najafi teaches the set of temperature values includes a maximum temperature value and a minimum temperature value (temperature values with maximum and minimum are derived to produce thermal image, and indicated in adjacent range/legend [see fig. 1 reproduced below]), the interpercentile range having the minimum temperature value at the zero percentile and the maximum temperature value at the one hundredth percentile (the minimum temperature value and maximum temperature value are correlated to the zero and one hundred percentile on the temperature range [see fig. 1 reproduced below]).

    PNG
    media_image6.png
    450
    544
    media_image6.png
    Greyscale

The maximum temperature detected correlating to the 100th percentile (top of the temperature range) and minimum temperature detected correlating to the 0th percentile (bottom of the temperature range). Each foot has unique interpercentile range with distinct 95th and 5th percentiles within the temperature range (Najafi fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler in view of Najafi with the maximum and minimum temperatures taught by Najafi. Complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; including increased rates of amputation, mortality and foot ulceration (Najafi [Background]). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).

	Regarding claim 6, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	but Engler fails to explicitly teach an interpercentile range has at least one temperature value that is not in the set of temperature values. Please note Engler does teach a temperature outside a normal range (i.e. a running average between a high temperature and low temperature) is predictive of ulcer or pre-ulcer ([0084], [fig. 10A and assoc par]).
	However, in the same field of endeavor, Najafi teaches the interpercentile range has at least one temperature value that is not in the set of temperature values (examiner interprets the interpercentile range indicated by the adjacent range/legend possesses colder values outside the set of temperature values [see claim 5 rejection; fig. 1 reproduced below]).

    PNG
    media_image7.png
    450
    544
    media_image7.png
    Greyscale

The temperature values near the 0th percentile are included in the adjacent range despite not being detected in thermal imaging of the foot (circled) (Najafi fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler and Najafi with temperatures outside the interpercentile range as taught by Najafi. Complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; including increased rates of amputation, mortality and foot ulceration (Najafi [Background]). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).

	Regarding claim 7, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler fails to explicitly teach the interpercentile range has a lowest temperature value that is greater than the zero percentile or a highest temperature value that is less than the one hundredth percentile	.
	However, in the same field of endeavor, Najafi teaches the interpercentile range size has a lowest temperature value that is greater than the zero percentile or a highest temperature value that is less than the one hundredth percentile (the interpercentile range has a lowest temperature (5th percentile) greater than the zero percentile and highest temperature (95th percentile) less than the one hundred percentile [see fig. 1 reproduced below]).

    PNG
    media_image8.png
    450
    544
    media_image8.png
    Greyscale

The interpercentile range features lowest and highest temperature values (5th percentile – 95th percentile) that lie within the 0th and 100th percentile (Najafi fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler and Najafi with the temperature range as taught by Najafi. Complications of diabetes such as Charcot neuroarthropathy can be devastating to a patient; including increased rates of amputation, mortality and foot ulceration (Najafi [Background]). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).

	Regarding claim 8, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches the threshold is between 1 degree C and 4 degrees C (“temperature deviations of about 2 degrees C or about 4 degrees F in certain contexts can suggest emergence of an ulcer 12 or pre-ulcer 14” [0076], [fig. 7 and assoc par]; temperature elevations of 2 degrees C can be used as the threshold [0076]).

	Regarding claim 9, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 8.
	Engler further teaches the threshold is between 1.4 degrees C. and 2.8 degrees C (“temperature deviations of about 2 degrees C or about 4 degrees F in certain contexts can suggest emergence of an ulcer 12 or pre-ulcer 14” [0076], [fig. 7 and assoc par]; [see claim 8 rejection above]).

	Regarding claim 10, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches the set of different locations comprises between four and one hundred locations that relate to corresponding locations on the bottom of the foot (“a small portion of the array of temperature sensors 26 showing four temperature sensors 26 and their pads 30” [0045], [figs. 3A-3B and assoc par]; [see claim 1 rejection above; fig. 3B reproduced below]).

    PNG
    media_image9.png
    609
    506
    media_image9.png
    Greyscale

Four temperature sensors (26) are portrayed (Engler fig. 3B)
	Engler discloses the claimed invention except for one hundred locations. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a set of different locations comprising between four and one hundred locations relating to corresponding locations on the bottom of the foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).


	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Engler in view of Najafi as applied to claim 1 above, and further in view of Shaefer et al (NZ514340 A, 2004-01-30; please note that citations refer to related WO2000/057163 A1, 2000-09-28) (hereinafter “Shaefer”).

	Regarding claim 11, Engler in view of Najafi teaches the foot ulcer detection system as defined by claim 1.
	Engler further teaches a second comparator operably coupled with the output (“the analysis engine 46 of FIG. 6 has … a pattern recognition system 68 configured to determine whether the thermogram presents any of a number of different prescribed patterns” [0059], [figs. 5, 6 and assoc par]; the pattern recognition system 68 serves as the second comparator and is coupled to the output [0087]-[0089] [see claim 1 rejection; fig. 6 reproduced above]), the second comparator further configured to produce a given value as a function of the ambient temperature (“embodiments may apply an Otsu filter (or other filter) first to the high resolution thermogram to identify regions with large temperature deviations from ambient” [0087] (also see [0047], [0073]); the pattern recognition system 68 implements the filter, given values are interpreted as the regions with large temperature deviations [0086]-[0088]), and then compare the given value to a second threshold value (“Two conditions can be evaluated independently for hotspot identification… The second condition evaluates to true when a spatially-localized ipsilateral thermal deviation between temporally successive scans exceeds a pre-determined temperature threshold for a given duration” [0088]; the two conditions independently evaluated are the first threshold and second threshold values),
	the output being configured to produce the ulcer information also as a function of the comparison of the given value to the second threshold value (“apparatus further includes an analyzer (operatively coupled with the pattern recognition system) configured to produce output information indicating the emergence of a pre-ulcer or progression of a known pre-ulcer in the at least one foot” [0016], [clm 1], [figs. 5, 6 and assoc par]; [see claim 1 rejection above]).
	but neither of the above references explicitly teach determining a tendency statistic.
	However, in the same field of endeavor, Shaefer teaches a method for the detection of inflammation in animals using infrared thermography ([abst], [clm 1]), 
	further teaching determining a tendency statistic from the set of temperature values (“Selected measures for the temperature information derived from each infrared thermographic image for the subject animal are determined by statistical techniques known in the art. Preferred measures include measures of central tendency” [p.15, ln.4-8]; thermographic images are assessed and a central tendency is determined from the thermal/temperature data [see §5.5 Interpretation of Infrared Thermographic Images]), the central tendency statistic being one of mean, median, and mode of the set of temperature values (“The term "measure of central tendency" as used herein is a statistical measure of a point near the center of" a group of data points: without limitation, the term includes the mean, median, and mode” [p.15, ln.9-11]), further configured to produce a given value as a function of the tendency statistic and ambient temperature (“Environmental factors such as motion, extraneous radiant energy, and ambient temperature must be controlled when using infrared thermography to detect inflammation” [p.14, ln.11-12]; “the term "total temperature" means a measure of the central tendency for the temperature information from an infrared thermographic image x image area or image volume expressed in pixels” [p.15, ln.16-18]; the “total temperature” (measures of dispersion and total temperature are interpreted as given values) is based on central tendency and also accounts for ambient temperature [see §5.4 Protocol for Infrared Thermographic Imaging, §5.5 Interpretation of Infrared Thermographic Images]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler and Najafi with the tendency statistic as taught by Shaefer. Diagnosis and imaging of inflammation in vivo continues to be a major obstacle in the treatment of disorders, hence a great need exists for an accurate, non-invasive, and inexpensive method for detection (Schaefer [p.2, ln.18-23]). Modifying the system as claimed enables a healthcare provider to ascertain various risks to foot health, monitoring the foot using a regimen and form factor that encourages patient compliance (Engler [0098]-[0099]).

	Regarding claim 12, Engler in view of Najafi and further in view of Shaefer teaches the foot ulcer detection system as defined by claim 11.
	Engler further teaches the comparator is configured to produce the given value by determining a difference using the ambient temperature (“the analysis engine 46 and its thermogram generator 66 simply may contrast the regions of elevated temperature on the platform 16 (i.e., due to foot contact) with those at ambient temperature” [0073]; both comparators are comprised within the analysis engine 46, which contrasts elevated temperature regions with ambient temperature [see fig. 6 and assoc par; claim 11 rejection above])
	but neither of the above references explicitly teach determining a tendency statistic.
	However, in the same field of endeavor, Shaefer teaches producing the given value by determining a difference using the tendency statistic (“Preferred measures include measures of central tendency, measures of dispersion … "measure of dispersion" as used herein is meant to include statistical measures of spread from the measure of central tendency for the group, and include, without limitation, variance, standard deviation and coefficient of variation” [p.15, ln.6-13]; the measure of dispersion (i.e. a given value) is based on the spread (difference) from central tendency [see §5.4 Protocol for Infrared Thermographic Imaging; §5.5 Interpretation of Infrared Thermographic Images; claim 11 rejection above]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Engler, Najafi, and Schaefer with a difference between the tendency statistic and the ambient temperature. Diagnosis and imaging of inflammation in vivo continues to be a major obstacle in the treatment of disorders, hence a great need exists for an accurate, non-invasive, and inexpensive method for detection (Schaefer [p.2, ln.18-23]). It can be useful to obtain some measure that is representative of temperature information provided by a thermographic image before comparing the temperature information to a predetermined value or determining a difference in total temperature (Schaefer [p.15, ln.1-8]).

	
Response to Arguments
Applicant’s arguments, see p.13-15, filed 8/5/2022, with respect to the rejections of claims 1-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	Relevant to the office action's comments, independent claim 1 includes, among other things, a system having a plurality of temperature sensors that produce a set of temperature values for each location on a single foot received on its top surface. A comparator uses that set of temperature values to determine a distribution of temperature values with an interpercentile range between or including the zero and one hundred percentiles. 
	As noted in the description at paragraph 76, an interpercentile range is "the difference of temperature values at two different percentiles in the dynamic range (i.e., in the temperature range). The comparator then compares this interpercentile range to a threshold to assist an output produce ulcer information. 
	The office action notes that Engler does not teach the comparator producing this interpercentile range. The office action suggests, however, that Najafi teaches this missing limitation. 
	Najafi describes a study to determine how much the feet of Acute Charcot (CN) patients heated up when walking. To that end, the abstract recites how "little attention has been given to temperature response to activity." To learn more about this reaction, Najafi first takes plantar baseline temperatures of the feet, then instructs the patients to walk a certain amount (e.g., 50- 200 steps), and concludes by taking the plantar temperature after the patient has walked the required steps (see page 2). As best can be understood by the Applicants (the text was somewhat vague in spots), the difference between the final and baseline temperatures are calculated in each of three regions of the foot. Each region was deemed to have a hot spot at the location having the 95th largest temperature change from baseline (i.e., the 95th percentile). In other words, when looking at each of the three regions of the bottom of the foot, Najafi merely selects the spot that increased in temperature more than 95 percent of the rest of its region. 
	In contrast, claim 1 specifies: "the set of temperature sensors configured to produce a set of temperature values" and "the distribution having an interpercentile range between or including the zero percentile and the one hundred percentile of the set of temperature values" (emphasis added). These differences are in a single temperature distribution. In Najafi, however, "plantar temperature changes over time were measured" (emphasis added) (Najafi page 2), not temperature values/a temperature distribution produced by temperature sensors as claimed.
	Further unlike claim 1, Najafi does not determine the temperature difference between any single spot and another spot based on an interpercentile, and then compare it to some threshold (two spots necessarily have to be compared to complete this comparison). Instead, Najafi merely makes note of the temperature changes in a single spot over time, and then declares a hot-spot at the location where the temperature change is greater than that of 95 percent of the other temperature changes of that foot portion. The office action suggests that Fig. 1 of Najafi teaches this interpercentile limitation. The language quoted in the office action ("extract plantar temperature..."), however, teaches conventional image processing techniques to bring out the foot vs. the rest of the image... and the hind/mid/fore-foot represent the entire foot. 
	Finally, the set of temperature sensors of claim 1 process information for a single foot and not two feet (i.e., "the set of temperature sensors configured to thermally communicate with the bottom of the foot within the receiving region to ascertain a current temperature at each of a set of different spaced apart locations of the bottom of the foot"). This is directly contrary to Najafi, which expressly omits such patients ("Patients with a major foot amputation...were excluded," page 2 of Najafi). This is contrary to one important goal of various embodiments of the invention, which solve the problem of locating ulcers on patients with a single foot (e.g., see paragraph 28). Accordingly, this teaches away from combining with Engler and Najafi to provide a system treating a single foot.

	Examiner respectfully disagrees with the Applicant’s remarks regarding the teachings of the prior art references Engler in view of Najafi. Regarding the Applicant’s first point, applicant argued that "the distribution having an interpercentile range between or including the zero percentile and the one hundred percentile of the set of temperature values" are in a single temperature distribution. This is explicitly taught by Najafi as disclosed in Figure 1:

    PNG
    media_image5.png
    450
    544
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    450
    544
    media_image6.png
    Greyscale

(Najafi fig. 1, annotated)
	Najafi clearly maps an interpercentile range to the temperatures detected from the sole of the foot of the patient. These temperatures are acquired by via thermal imaging (i.e. temperature sensors) (“All subsequent thermal images (approximately at 50 steps and 200 steps) were taken with shoes and socks removed immediately after each walking trial” (emphasis added) [2. Research Design and Methods, p.2, col 1]). Additionally, there is no recitation of the phrase "plantar temperature changes over time were measured" in Najafi page 2. 
	Applicant further argues that Najafi does not determine the temperature difference between any single spot and another spot based on an interpercentile, and then compare it to some threshold. However, Najafi does teach this limitation. Each of the three plantar foot anatomical regions (hind/mid/fore-foot) was evaluated using thermal imaging to estimate “the 5th, 50th, and 95th temperature percentiles at each region.” (emphasis added) [2. Research Design and Methods, p.2, col 2]. Temperatures from different locations of each region of the foot are thus compared to resolve the interpercentile range. It is inherent that “two spots” are compared within the anatomical region (e.g., hind region, fore-foot region, etc.) to derive an interpercentile temperature range for the corresponding region. For example, it would not be possible for a single location of an anatomical region to simultaneously be the 50th and 95th percentile. As noted in the office action, the 95th percentile value representing a hot spot is a threshold value used to detect inflammation.
	Regarding the final point made by the Applicant, the Applicant has argued that the set of temperature sensors of claim 1 process information for a single foot and not two feet, and that Najafi does not teach processing information for a single foot. However, Najafi explicitly teaches automatically isolating each foot from the thermal image using an edge detection algorithm, and then subsequently mapping an interpercentile range to each individual foot [2. Research Design and Methods, p.2, col 2]; [see fig. 1 reproduced below]:

    PNG
    media_image10.png
    180
    241
    media_image10.png
    Greyscale

(Najafi fig. 1)
	Najafi further does not teach the exclusion of patients based solely on the presence of a major foot amputation. The full quotation reads “Patients with major foot amputation and inability to walk a distance of 100 m without assistance were excluded” (emphasis added) [2. Research Design and Methods, p.2, col 1]). The inability to walk the predefined distance was an additional factor when determining inclusion for this study, and not based exclusively on a patient having one or two feet as argued by the Applicant.
	As shown above, Engler in view of Najafi is argued as indeed teaching the limitations recited in claim 1. Besides the arguments regarding the independent claim 1, Examiner respectfully notes that there are no further arguments made regarding the matter of the claim limitations in claims 2-12. Hence, the rejections of claims 1-12 under 35 U.S.C. § 103 are sustained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793